 1
 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
 3                                                                EASTERN DISTRICT OF WASHINGTON



 4                                                                Sep 03, 2019
                                                                       SEAN F. MCAVOY, CLERK
 5
 6                         UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9    UNITED STATES OF AMERICA,                        No. 2:18-CR-00228-RMP-1
10
                         Plaintiff,                    ORDER GRANTING
11                                                     DEFENDANT’S MOTION TO
12                        v.                           MODIFY CONDITIONS OF
                                                       RELEASE & EXPEDITE HEARING
13    WILLIAM LLOYD WEBSTER,
14                                                     MOTION GRANTED
                         Defendant.                      (ECF No. 45)
15
16         Before the Court is Defendant’s Unopposed Motion for Modification of
17   Release Conditions and request to expedite, ECF No. 45. Defendant recites in his
18   motion that neither the United States, nor U.S. Probation oppose this request.
19         Specifically, Defendant requests permission to travel to New Jersey with his
20   ailing father to spread his stepmother’s ashes.
21         IT IS ORDERED, Defendant’s Motion, ECF No. 45, is GRANTED.
22   Defendant is permitted to travel to Cherry Hill, New Jersey on September 17,
23   2019, returning on September 22, 2019. Prior to departure Defendant shall provide
24   Pretrial Services the address where he will reside and a phone number where he
25   can be contacted at any time.
26   //
27   //
28



     ORDER - 1
 1         All other terms and conditions of pretrial release not inconsistent herewith
 2   shall remain in full force and effect.
 3         IT IS SO ORDERED.
 4         DATED September 3, 2019.
 5
 6                                _____________________________________
                                            JOHN T. RODGERS
 7                                 UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
